UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6577



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN GLEN CONNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-142, CA-99-207-3-MU-2)


Submitted:   November 28, 2000             Decided:   January 5, 2001


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Glen Conner, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Glen Conner appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Conner, Nos. CR-96-142; CA-99-207-3-MU-2

(W.D.N.C. Feb. 14, 2000).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on February 10, 2000, the district court’s records show
that it was entered on the docket sheet on February 14, 2000.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2